Citation Nr: 1753759	
Decision Date: 11/24/17    Archive Date: 12/01/17

DOCKET NO.  14-08 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from September 1975 to September 1979.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1. The Veteran's pre-existing hearing loss was not aggravated by his active military service. 

2. The Veteran's bilateral tinnitus is not etiologically related to his active military service. 


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C. §§ 1110, 1131, 1153 (2012); 38 C.F.R. § 3.303 (2017).

2. The criteria for service connection for tinnitus have not been met. 38 U.S.C. 
§§ 1110, 1131; 38 C.F.R. § 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Standards

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
 
Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition such as a broken leg, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).
 
In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007).

Service Connection

The Veteran asserts that his hearing loss and tinnitus were caused by his service in the security police squadron and the accompanying gunfire and noise from jet engines without hearing protection. 

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service. 38 U.S.C. § 1110; 38 C.F.R. 
§§ 3.303, 3.304. In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 252 (1999).

Bilateral Hearing Loss

For purposes of establishing service connection, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C. §§ 1111; 38 C.F.R. § 3.304(b).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

If a pre-existing disability is noted upon entry into service, then the Veteran cannot bring a claim for service connection for that disability, only instead a claim for service-connected aggravation of that disability.  And in that circumstance, 
38 U.S.C. § 1153 applies and the burden falls on him, not VA, to establish aggravation.  Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

The provisions of 38 U.S.C. § 1153, and its implementing VA regulation, 38 C.F.R. § 3.306, provide criteria for determining when a pre-existing disability has been aggravated.  According to this statute and regulation, a pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.

Mere temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, not just the symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  In Verdon v. Brown, 8 Vet. App. 529 (1996), the Court held that the presumption of aggravation does not attach even where the pre-existing disability has been medically or surgically treated during service and the usual effects of treatment have ameliorated the disability so that it is no more disabling than it was at entry into service.  Only if the Veteran manages to show a chronic worsening of his pre-existing condition during his service would the presumption of aggravation apply and, in turn, require VA to then show by clear and unmistakable evidence that the worsening was not beyond the condition's natural progression.  The presumption of aggravation applies only when a pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996); Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).

Independent medical evidence generally is needed to support a finding that a pre-existing disorder increased in severity during service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  The presumption of aggravation applies where there was a worsening of the disability in service, regardless of whether the degree of worsening was enough to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when (1) the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; (2) when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 or greater; or (3) when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The Veteran submitted an August 2010 private audiogram from Dr. R.W.F. showing that he has hearing loss for VA purposes. The Veteran was afforded an October 2011 VA medical examination also showing that he has hearing loss for VA purposes. The Veteran also submitted a December 2013 private audiogram from Hearing Healthcare, LLC showing that he has hearing loss for VA purposes. 

The Veteran's medical examination in connection with his entrance into active military service in September 1975 showed the following audiogram results:


500 Hz
1000 Hz
2000 Hz
4000 Hz
Right
30
30
30
30
Left
35
30
30
30

Because the Veteran's pre-existing hearing loss was noted on entry into service, the Veteran cannot bring a claim for service connection for bilateral hearing loss but can only bring a claim for service-connected aggravation of bilateral hearing loss, and the burden falls upon the Veteran to establish aggravation. Therefore, this case turns on whether the Veteran's pre-existing hearing loss was aggravated by his active military service. 

The Veteran was provided another audiogram in April 1979 in connection with his separation from active service with the following results:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
6000 Hz
Right
0
10
0
0
25
35
Left
15
0
10
15
15
20

At the same time he completed a report of medical history on which he said he did not have any ear, nose, or throat trouble, or hearing loss. 

The October 2011 VA medical examiner noted that the Veteran's hearing loss pre-existed his active military service. The examiner opined that the Veteran's pre-existing hearing loss was not aggravated beyond its normal progression in military service. The examiner reasoned that the Veteran's separation audiogram revealed better hearing acuity when compared to his enlistment audiogram. 

The Veteran submitted a January 2012 private medical opinion from Dr. J.A.D. Dr. J.A.D. noted the Veteran's current bilateral hearing loss and reported noise exposure during the military. Dr. J.A.D. opined that it was likely that the Veteran's hearing loss was at least partly noise-induced, based on history, type, and configuration. Dr. J.A.D. also opined that it was possible that the Veteran's exposure to noise while in the military had aggravated/contributed to his hearing loss and tinnitus.

The Veteran was afforded an October 2013 VA medical opinion. However, this opinion is not probative regarding the issue of bilateral hearing loss because the examiner opined that the Veteran's bilateral hearing loss was less likely than not incurred in or caused by the Veteran's active military service. The examiner applied the incorrect standard for a case such as this where the Veteran's pre-existing hearing loss was noted upon entry into military service. 

While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion. See Wilson v. Derwinski, 2 Vet. App. 614 (1992). The Court has found that a medical opinion is inadequate when it is unsupported by clinical evidence. Black v. Brown, 5 Vet. App. 177, 180 (1995). 

The probative value of any opinion must be ascertained on the basis of multiple factors, including the strength of its language and its supporting data. Dr. J.A.D. did not acknowledge that the Veteran's bilateral hearing loss pre-existed his active military service or that the Veteran's bilateral hearing loss improved during his active military service. Dr. J.A.D. mentioned the word aggravation but did not explain what facts would show that there was a permanent aggravation in the Veteran's pre-existing hearing loss during his active military service. There was no rationale provided for an opinion of aggravation. Additionally, Dr. J.A.D. stated that it was possible that the Veteran's service had aggravated his hearing loss. As this opinion is speculative in nature the Board affords it little probative weight. See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that medical opinions are speculative and of little or no probative value when a physician makes equivocal findings such as "the veteran's death may or may not have been averted"). Therefore, Dr. J.A.D.'s January 2012 opinion, by itself, is not a sufficient basis to allow for the granting of service connection for a bilateral leg disability (or a left leg disability). See Black, 5 Vet. App. at 180.

While the Veteran contends that his bilateral hearing loss was aggravated during his active military service, he is not competent to opine on a complex question such as aggravation of pre-existing hearing loss. See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). In fact, the Veteran's hearing loss improved while he was in service and did not worsen. 

The claim is denied. In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Tinnitus

The Veteran's tinnitus was not noted upon his examination for entry in military service. Therefore, the presumption of soundness applies with respect to this disability. 

During his October 2011 VA medical examination, the Veteran reported current tinnitus. The Veteran's January 2012 private medical opinion from Dr. J.A.D. also states that he reported tinnitus. The Veteran's December 2013 private treatment record from Hearing Healthcare, LLC also shows reports of tinnitus. 

The Veteran has reported noise exposure during his active military service. 

The October 2011 VA medical examiner noted that the Veteran reported the onset of his bilateral tinnitus being five to six years prior. The examiner opined that the Veteran's tinnitus was at least as likely as not a symptom associated with the Veteran's hearing loss. The examiner further opined that the Veteran's tinnitus was less likely than not caused by or the result of military noise exposure. The examiner's rationale was based upon the Veteran's separation examination showing better hearing acuity at the time of separation and the fact that the Veteran reported the onset of tinnitus five to six years prior. The October 2013 VA medical opinion re-iterated this conclusion.

The January 2012 medical opinion from Dr. J.A.D. says that "[i]t is possible that [the Veteran's] exposure to noise while in the military has aggravated/contributed to his hearing loss and tinnitus." However, as detailed above, Dr. J.A.D.'s opinion was speculative in nature and does not show that she reviewed the Veteran's improved hearing during service or provided a rationale for this opinion. Moreover, she does not discuss the recent onset of the Veteran's tinnitus or explain how this is relevant to her conclusory opinion on the causation of the Veteran's tinnitus. Therefore, the Board finds that this opinion is less probative than the October 2011 VA medical examiner's opinion.  See Black v. Brown, 5 Vet. App. 177, 180 (1995). 

While the Veteran contends that his tinnitus was caused by his active military service, he is not competent to opine on a complex question such as the etiology of tinnitus. See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

As tinnitus is an organic disease of the nervous system, the Board has also considered whether service connection is warranted on a presumptive basis, see 38 C.F.R. §§ 3.307, 3.309, or based on a continuity of symptomatology. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). However, in this case, the medical and lay evidence does not show that the Veteran's tinnitus had its onset within one year after discharge from active service or that he experienced tinnitus continuously after discharge from service. Therefore, service connection is not warranted for tinnitus on these theories of contention.

The claim is denied. In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


